DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-16, 30-38, 42-83, and 87-92 are pending and will be examined on the merits.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Invention I, claims 2-16, 30-38 and 42-83, drawn to an antibody comprising an IgG heavy chain comprising engineered cysteines on the antibody and conjugates thereof. 
Invention II, claims 87-92 drawn to peptides or peptide memetics conjugated to crosslinkers.
To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-II lack unity of invention because the groups do not share the same or corresponding technical feature.  That is to say, there is no special technical feature that unites all of the inventions.  See MPEP §1850(II) for a discussion of a priori determination of lack of unity of invention.  



Election of Species
Upon the election of Invention I or Invention II, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Invention I is elected:
Applicant is required to elect a single species of an antibody (e.g. claim 2) or an antibody conjugated to a chemoattractant (e.g. claim 42).
If an antibody is elected, Applicant is required to further elect:
A single amino acid sequence for the heavy chain constant region of the antibody (e.g. claims 9, 10, and 13-14) with all the engineered cysteine residues identified.
A single peptide sequence for the N-formyl methionine peptide (e.g. claim 35).
If an antibody conjugated to a chemoattractant is elected, Applicant is required to further elect:
A single amino acid sequence for the heavy chain constant region of the antibody (e.g. claims 68, 69 and 72-73) with the specific engineered cysteine residue identified.
A single peptide sequence for the N-formyl methionine peptide (e.g. claim 77).
A specific chemoattractant (e.g. claim 75).
A single form of cancer for the method of treating cancer (e.g. claim 83). 
If Invention 2 is elected:
Applicant is required to elect a single species of a compound (e.g. claims 87-92) with all the variable groups defined. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 2, 42 and 87-92.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Regarding the amino acid sequences for the heavy chain constant region, the different species comprise different sequences, which would lead to different structural and functional properties of the antibody.  Regarding the position of the cysteines, the instant claims are drawn to antibodies comprising cysteines at very different locations within the antibody.  The relative positioning of these cysteines results in variant antibodies due to the location of the cysteines.  Regarding the N-formyl methionine peptides, the claims are drawn to peptides comprising different sequences.  This would inevitably result in variant structural properties of the peptides as well as variant biological activity. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN L VAN DRUFF/Examiner, Art Unit 1643